DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2020 has been entered.

Claim Objections
The Examiner acknowledges the amendment(s) to claims 17 and 20 filed on October 28, 2020. The objection(s) to claims 17 – 20 cited in the previous office action filed on August 28, 2020 is (are) hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 11, 14, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2017/0148797 A1, prior art of record).
Regarding claim 1, Kim discloses a semiconductor device (e.g. figures 43, 45, 51 and 53), comprising:
a gate structure (e.g. figures 43 and 45, gate structure 274, ¶ [0172]) formed over a channel region of the semiconductor device (e.g. figure 45, channel region 104, ¶ [0109]); and 
a source/drain region adjacent the channel region (e.g. figure 51, source drain regions 224, ¶ [0151]); 
an interlayer dielectric (ILD) layer disposed over a substrate (e.g. figures 51 and 53, ILD 230 over substrate 100, ¶ [0167]); and 
an electrically conductive contact layer embedded in the ILD layer and disposed over the source/drain region (figures 51 and 53, electrically conductive contact layer comprising 324 and 354, ¶ [0185]), wherein:
the source drain region comprises:
a first epitaxial layer having a first material composition (e.g. figures 51 and 53, first epitaxial layer 204b, ¶ [0131]); and 
a second epitaxial layer formed over the first epitaxial layer (e.g. figures 51 and 53, second epitaxial layer 204c, ¶ [0142]), the second epitaxial layer having a second material composition different from the first composition (e.g. as disclosed in ¶ [0143], whereby the first and second epitaxial layers have different concentrations of germanium, and hence, different material compositions),
the electrically conductive contact layer is in contact with the first and second epitaxial layers (as seen in figures 51 and 53, portion 324 of the electrically conductive contact layer 324/354 is in contact with the first epitaxial layer 204b and the second epitaxial layer 204c), 
the electrically conductive contact layer has a bottom and side faces extending from lateral ends of the bottom to a direction away from the substrate (e.g. as seen in figure 53, the electrically conductive contact layer 324/354 has a bottom, and side faces extending from lateral ends of the bottom in a vertical direction away from the substrate 100);
the bottom of the electrically conductive contact layer is located below an uppermost portion of the first epitaxial layer (e.g. as seen in figure 53, the bottom of the portion 324 of the electrically conductive contact layer 324/354 is below an uppermost portion of the first epitaxial layer 204b), and
part of the side faces contact the second epitaxial layer and the ILD layer (as seen with respect to figure 53, the side faces of portion 324 of the 

Regarding claim 2, Kim discloses the semiconductor device according to claim 1, wherein: the semiconductor device is a p-type field effect transistor (FET) (e.g. as disclosed with respect to ¶ [0130] and [0144], whereby the source/drain regions 204b/204c are p-type regions, which indicates a p-type FET, as disclosed in ¶ [0151]), and the first epitaxial layer comprises Si1-xGex and the second epitaxial layer comprises Si1-yGey, where x < y (e.g. as disclosed with respect to ¶ [0131], [0142], and [0143]).

Regarding claim 7, Kim discloses the semiconductor device according to claim 2, wherein: the first epitaxial layer and the second epitaxial layer further comprise at least one of B and Ga (e.g. as disclosed with respect to ¶ [0132] and [0153], whereby Boron (B) is doped into the first and second epitaxial layers using diborane gas), and an amount of at least one of B and Ga in the first epitaxial layer (204b) is smaller than an amount of at least one of B and Ga in the second epitaxial layer (204c) (e.g. as disclosed in ¶ [0153]).

Regarding claim 8, Kim discloses the semiconductor device according to claim 2, further comprising a capping layer made of a semiconductor material disposed on the second epitaxial layer (e.g. figure 

Regarding claim 11, Kim discloses the semiconductor device according to claim 1, wherein: the semiconductor device is an n-type field effect transistor (FET), and the first epitaxial layer comprises Si1-xCx and the second epitaxial layer comprises Si1-yCy (e.g. as disclosed in ¶ [0156]).

Regarding claim 14, Kim discloses the semiconductor device according to claim 11, further comprising a capping layer made of a semiconductor material disposed on the second epitaxial layer (e.g. figure 51, capping layer 214 made of silicon, which is a known semiconductor material, ¶ [0149]).

Regarding claim 17, Kim discloses a semiconductor device including a FinFET (e.g. figures 43, 45, 51 and 53), the FinFET comprising:
a first fin structure and a second fin structure (e.g. figure 51, first and second fin structures comprising elements 104 and 204a) disposed over a substrate (e.g. substrate 100 below the fin structures), upper portions of the first and second fin structures protruding from an isolation insulating layer (as seen in figure 51, upper portions 104a and 204a protrude from isolation insulating layer 120, ¶ [0113]);
a gate structure over parts of the first and second fin structures (e.g. figures 43 and 45, gate structure 274, ¶ [0172]); 
first epitaxial layers (e.g. figure 51, first epitaxial layers 204b, ¶ [0131]) disposed over source/drain regions of the first and second fin structures, respectively (e.g. figure 51, source/drain regions 104a/204a of fin structures 104/204a), the first epitaxial layers being separated from each other (as seen in figure 51, the tops and bottoms of the first epitaxial layers 204b are separated from each other);
a second epitaxial layer disposed over the first epitaxial layers (e.g. figure 51, second epitaxial layer 204c, ¶ [0142]), the second epitaxial layer having a material composition different from the first epitaxial layer (e.g. as disclosed in ¶ [0143], whereby the first and second epitaxial layers have different concentrations of germanium, and hence, different material compositions);
an interlayer dielectric (ILD) layer disposed over the first and second epitaxial layers (e.g. figure 51, interlayer dielectric layer 230, ¶ [0167]); and 
an electrically conductive contact layer in contact with the first and second epitaxial layers (as seen in figure 51, portion 324 of the electrically conductive contact layer 324/354 is in contact with the first epitaxial layer 204b and the second epitaxial layer 204c),
wherein a bottom of the electrically conductive contact layer is located closer to the substrate than an uppermost portion of the first epitaxial layer (e.g. as seen in figure 51, a bottom of the portion 324 of the electrically conductive contact layer 324/354 between upper portions of the first 
an entirety of the bottom of the electrically conductive contact layer between the first fin structure and the second fin structure is in contact with the second epitaxial layer (as seen in figure 51, and clarified in annotated figure below, the entirety of the bottom of the electrically conductive contact layer 324/354 contacts the second epitaxial layer 204c between the first and second fin structures 104/204a), and
an insulating layer is disposed between a part of the first epitaxial layer and a part of the second epitaxial layer (e.g. as seen in figure 53, insulating layer 164 is between first epitaxial layer 204b on the left side of the device figure and the second epitaxial layer 204c on the right side of the device figure).

    PNG
    media_image1.png
    617
    676
    media_image1.png
    Greyscale

Regarding claim 18, Kim discloses the semiconductor device according to claim 17, wherein a void is formed between the second epitaxial layer and the upper surface of the isolation insulating layer (e.g. as seen in figure 51, there is a void that is filled with element 235 formed between the second epitaxial layer 204c and the supper surface the isolation insulating layer 120).

Regarding claim 20, Kim discloses a semiconductor device including a FinFET (e.g. figures 43, 45, 51 and 53), the FinFET comprising:
three or more fin structures (e.g. figure 53, three fin structures comprising elements 104 and 224, as clarified in annotated figure 53 below) disposed over a substrate (e.g. substrate 100 below the fin structures) such that upper portions of the three or more fin structures protruding from an isolation insulating layer (as seen with respect to figure 51, upper portions of the fin structures 224 protrude from isolation insulating layer 120, ¶ [0113]);
a gate structure disposed over parts of the fin structures (e.g. figures 43 and 45, gate structure 274, whereby figure 53 shows gate structure 274 over at least part 104 of the fin structures 104/224, ¶ [0172]);
a first epitaxial layer (e.g. figures 51 and 53, first epitaxial layer 204b, ¶ [0131]) disposed over a source/drain regions of each of the three or more fin structures (e.g. figure 53, first epitaxial layer 204b is over the source/drain region 104a/204a of each fin structures 104/204a), the first epitaxial layer of one fin structure being separated from the first epitaxial layer of an adjacent fin structure (as seen in figure 53, the first epitaxial layers 204b of the adjacent fin structures are separated from each other by age structure 284);
a second epitaxial layer disposed over the first epitaxial layer (e.g. figure 51, second epitaxial layer 204c, ¶ [0142]), the second epitaxial layer having a material composition different from the first epitaxial layer (e.g. as disclosed in ¶ [0143], whereby the first and second epitaxial layers have different concentrations of germanium, and hence, different material compositions);
a third epitaxial layer disposed over the second epitaxial layer (e.g. third epitaxial layer 214, ¶ [0149]), the third epitaxial layer having a material composition different from the second epitaxial layer (e.g. ¶ [0149] discloses the third epitaxial layer 214 to be single crystalline silicon, while ¶ [0142] discloses the second epitaxial layer 204c to be silicon-germanium); and
an electrically conductive contact layer disposed in contact with the first, second and third epitaxial layers (as seen in figure 53, portion 324 of the electrically conductive contact layer 324/354 is in contact with the first epitaxial layer 204b, the second epitaxial layer 204c, and the third epitaxial layer 214),
wherein the electrically conductive contact layer is in contact with an upper surface and side surfaces of an upper portion of the first epitaxial layer of each of the three or more fin structures (as seen in figure 53, portion 324 of the electrically conductive contact layer 324/354 is in direct contact with the upper surfaces of the upper portions of the first epitaxial layer 204b that is contacts the bottom surface of portion 324 of the electrically conductive contact layer 324/354, and portion 324 in contact with the side surfaces of the upper portions of the first epitaxial layer 204b of each of the three fin structures 104/224).


    PNG
    media_image2.png
    564
    532
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 – 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kwok et al. (US 2011/0073952 A1, prior art of record).
Regarding claim 3, Kim discloses the semiconductor device according to claim 2, as cited above, wherein the first epitaxial layer comprises Si1-xGex (e.g. ¶ [0131]).
Kim is silent with respect to disclosing 0.01 < x < 0.4.
Kwok discloses an analogous semiconductor device (e.g. figure 3), wherein an analogous first epitaxial layer (e.g. first epitaxial layer 36) comprises Si1-xGex, where 0.01 < x < 0.4 (e.g. as disclosed in ¶ [0017], whereby Kwok discloses 0.2 < x < 0.4 (20% to 40% Ge)).
1-xGex, where 0.01 < x < 0.4 since Kim discloses the first epitaxial layer to comprise Si1-xGex, and Kwok discloses an analogous first epitaxial layer comprising Si1-xGex such that 0.01 < x < 0.4. Furthermore, it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have Si1-xGex with 0.01 < x < 0.4 to optimize the conductivity of the first epitaxial layer.

Regarding claim 4, Kim in view of Kwok disclose the semiconductor device according to claim 3, wherein the first epitaxial layer further comprises at least one of B and Ga in an amount of 5.0 x 1019 atom/cm3 to 1.0 x 1021 atoms/cm3 (e.g. as rendered obvious by Kim in view of Kwok, whereby Kim discloses the first epitaxial layer 204b to comprise the p-type impurity boron (B) in ¶ [0130], and Kwok discloses in ¶ [0018] that p-type impurities in the first epitaxial layer may be a concentration of between 5.0 x 1019 atom/cm3 to 1.0 x 1021 atoms/cm3 , and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05).

Regarding claim 5, Kim in view of Kwok disclose the semiconductor device according to claim 4, wherein the second epitaxial layer comprises Si1-yGey, where 0.2 < y < 0.8 (e.g. as rendered obvious by Kim in view of Kwok, whereby Kwok discloses the first epitaxial layer to have a germanium concentration of between 0.2 and 0.4 (e.g. ¶ [0017]), and Kim discloses that the concentration of germanium in the second epitaxial layer is larger than that of the first epitaxial layer (e.g. ¶ [0143]), and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05).

Regarding claim 6, Kim in view of Kwok disclose the semiconductor device according to claim 5, wherein the second epitaxial layer further comprises at least one of B and Ga in an amount of 5.0 x 1020 atom/cm3 to 3.0 x 1021 atoms/cm3 (e.g. as rendered obvious by Kim in view of Kwok, whereby Kim discloses the second epitaxial layer 204c to comprise the p-type impurity boron (B) in ¶ [0130] and [0144], and Kwok discloses in ¶ [0018] that p-type impurities in an epitaxial layer may be a concentration of between 1.0 x 1019 atom/cm3 to 1.0 x 1021 atoms/cm3 , and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05).

Regarding claim 13, Kim discloses the semiconductor device according to claim 12, wherein: the first epitaxial layer comprises at least one of P and As, and the second epitaxial layer comprises at least one of P and As (e.g. as disclosed in ¶ [0156], which discusses using phosphine to implant impurities into first and second epitaxial silicon carbide layers. It is known in the art that phosphine imparts phosphorus (P) as the impurity).
Kim is silent with respect to disclosing the first epitaxial layer comprising at least one of P and As is in an amount of 5.0 x 1019 atoms/cm3 to 2.0 x 1021 atoms/cm3, and the second epitaxial layer comprising at least one of P and As is in an amount of 1.0 x 1020 atoms/cm3 to 8.0 x 1021 atoms/cm3.
Kwok discloses that impurity concentrations into analogous first epitaxial layers may range between 1.0 x 1019 atoms/cm3 to 1.0 x 1021 atoms/cm3 (see ¶ [0018] for impurity concentrations, and ¶ [0026] for use of SiC epitaxial layers).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that at least one of P and As is in an amount of 5.0 x 1019 atoms/cm3 to 2.0 x 1021 atoms/cm3, and the second epitaxial layer comprising at least one of P and As is in an amount of 1.0 x 1020 atoms/cm3 to 8.0 x 1021 atoms/cm3 since Kim discloses using phosphorus (P) for a dopant in silicon carbide (SiC) epitaxial layers, and Kwok discloses analogous SiC epitaxial layers may have an impurity concentration of between 1.0 x 1019 atoms/cm3 to 1.0 x 1021 atoms/cm3, and it 

Regarding claim 19, Kim discloses the semiconductor device according to claim 17, wherein: the first epitaxial layers comprise Si1-xGex, (e.g. ¶ [0131]), and the second epitaxial layer comprises Si1-yGey (¶ [0142]).
Kim is silent with respect to disclosing 0.01 < x < 0.4 and 0.2 < y < 0.8.
Kwok discloses an analogous semiconductor device (e.g. figure 3), wherein an analogous first epitaxial layer (e.g. first epitaxial layer 36) comprises Si1-xGex, where 0.01 < x < 0.4 (e.g. as disclosed in ¶ [0017], whereby Kwok discloses 0.2 < x < 0.4 (20% to 40% Ge)).
Kim discloses that the concentration of germanium in the second epitaxial layer is larger than that of the first epitaxial layer (e.g. ¶ [0143]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim to have a germanium concentration within the first and second epitaxial layers such that 0.01 < x < 0.4 and 0.2 < y < 0.8 since Kim discloses the first and second epitaxial layers comprise SiGe such that the concentration of germanium 1-xGex, where 0.01 < x < 0.4, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have the germanium concentration in the first and second epitaxial layers with 0.01 < x < 0.4 and 0.2 < y < 0.8 in order to optimize the strain between layers, thereby optimize hole conductivities.

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 12, Kim discloses the semiconductor device according to claim 11, wherein: the first epitaxial layer further comprises at least one of P and As (e.g. as disclosed in ¶ [0156], which discusses using phosphine to implant impurities into first and second epitaxial silicon carbide layers. It is known in the art that phosphine imparts phosphorus (P) as the impurity).
Kim is does not explicitly disclose the second epitaxial layer further comprise at least one of P and As, and an amount of at least one of P and As in the first epitaxial layer is smaller than an amount of at least one of P and As in the second epitaxial layer.
However, Kim discloses the second epitaxial layer further comprises at least one of p-type impurity (e.g. ¶ [0144]), and an amount of the p-type impurity in the first epitaxial layer is smaller than an amount of the p-type impurity in the second epitaxial layer (e.g. as disclosed in ¶ [0144]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that the second epitaxial layer comprises at least one of P and As, and an amount of at least one of P and As in the first epitaxial layer is smaller than an amount of at least one of P and As in the second epitaxial layer, since Kim discloses the second epitaxial layer further comprises at least one of p-type impurity, and an amount of the p-type impurity in the first epitaxial layer is smaller than an amount of the p-type impurity in the second epitaxial layer, and Kim discloses that it was known to use phosphorus (P) as a p-type impurity in epitaxial layers. One would have been motivated to have the second epitaxial layer comprising at least one of P and As, and an amount of at least one of P and As in the first epitaxial layer smaller than an amount of at least one of P and As in the second epitaxial layer, since phosphorus (P) was a well-known p-type impurity, with predictable results and properties.

Regarding claim 16, Kim discloses the semiconductor device according to claim 1, as cited above, but does not explicitly disclose an aspect ratio H/W of the first epitaxial layer is in a range from 4 to 20, where H is a height of the first epitaxial layers from an upper surface of an isolation insulating layer and W is a largest width of the first epitaxial layer along a direction in which the gate structure extends.
However, Kim suggests with respect to figure 47 that an aspect ratio H/W of the first epitaxial layer (204b) is in a range near to 4 to 20 (e.g. about 2), where H is a height of the first epitaxial layers from an upper surface of an isolation insulating layer (e.g. figure 51, isolation layer 120) and W is a largest width of the first epitaxial layer along a direction in which the gate structure extends (e.g. width of 204b as seen in figure 47).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that an aspect ratio H/W of the first epitaxial layer is in a range from 4 to 20, where H is a height of the first epitaxial layers from an upper surface of an isolation insulating layer and W is a largest width of the first epitaxial layer along a direction in which the gate structure extends, since Kim suggests the aspect ratio of the first epitaxial layer to be near the claimed range, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. Furthermore, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See MPEP 2144.04 (IV) (B). One would have been motivated to have an aspect ratio H/W of the first epitaxial layer in a range from 4 to 20, where H is a height of the first epitaxial .

Allowable Subject Matter
Claims 9, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9, the prior art does not anticipate or render obvious the limitation of the capping layer being an epitaxial layer comprising Si1-zGez, where 0 < z < 0.4, where z < y, in combination with the limitations of base claim 1 and intervening claim 8.

Regarding claim 10, the claim depends from claim 9.

Regarding claim 15, the prior art does not anticipate or render obvious the limitation of the capping layer being an epitaxial layer comprising Si1-zCz, wherein the capping layer further comprises at least one of P and As in an amount of 1.0 x 1020 atoms/cm3 to 8.0 x 1021 atoms/cm3, in combination with the remaining limitations of base claim 1 and intervening claims 11 and 14.

Response to Arguments
Applicant's arguments filed October 28, 2020 have been fully considered but they are not persuasive. At present, the prior art of Kim et al. (US 2017/0148797 A1, prior art of record) remains commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111]. 
Regarding claim 1,the Applicants have amended the claim to recite “the electrically conductive contact layer has a bottom and side faces extending from lateral ends of the bottom to a direction away from the substrate” and “part of the side faces contact the second epitaxial layer and the ILD layer”, and argue that the prior art of Kim does not teach such a limitation. The Examiner respectfully disagrees. The Examiner submits that figure 53 of Kim shows the electrically conductive contact layer 324/354 has a bottom, and side faces extending from lateral ends of the bottom in a vertical direction away from the substrate 100. Further, figure 53 shows the side faces of portion 324 of the electrically conductive contact layer 324/354 contact the inner sides of the second epitaxial layer 204c and the bottom of the ILD layer 230. Therefore, the Examiner finds that Kim discloses the newly amended claim limitations, as cited above, and, hence, the Examiner maintains that Kim discloses the claimed invention of claim 1.

Regarding claim 17, the Applicants have amended the claim to recite “an insulating layer is disposed between a part of the first epitaxial layer and a part of the second epitaxial layer”, and argue that the prior art of Kim does not teach such a limitation. The Examiner respectfully disagrees. The Examiner submits that Kim shows in figure 53 the insulating layer 164 located between the first epitaxial layer 204b on the left side of the figure and the second epitaxial layer 204c on the right side of the figure. Therefore, the Examiner finds that Kim discloses the newly amended claim limitation, as cited above, and, hence, the Examiner maintains that Kim discloses the claimed invention of claim 17.

Regarding claim 20, the Applicants have amended the claim to recite “the electrically conductive contact layer is in contact with an upper surface and side surfaces of an upper portion of the first epitaxial layer of each of the three or more fin structures”, and argue that the prior art of Kim does not teach such a limitation. The Examiner respectfully disagrees. Due to the claim amendments, the Examiner has reinterpreted the prior art of Kim. In particular, the Examiner interprets the three or more find structures as the three fin structures comprising elements 104 and 224 of figure 53, as clarified in annotated figure 53 above with respect to claim 20. Under such an interpretation of the three or more fin structures, the Examiner finds that Kim shows in figure 53 a bottom portion 324 of the electrically conductive contact layer 324/354 is in direct contact with the upper surfaces of the upper portions of the first epitaxial layer 204b (the upper surface of the first epitaxial layer 204b is the top surface of 204b that contacts the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        March 7, 2021